Title: Enclosure: James Swan to William Short, 14 December 1790
From: Swan, James
To: Short, William


Paris 14th. Decr 1790.
Sir
Agreeably to your desire in your Letter of the 9th. Inst., I have endeavoured all in my power to persuade Messrs. Sweizer Jeanneret & Co., from the pursuit of their plan, & have communicated your Letter to them, in which it appears you do not consider yourself as authorized to accept it, but all without effect—for I find they have determin’d to raise, as they say, every obstacle which can possibly arise in the affair, and they seem the more sure of that, since they have the Ministers upon their side.
You will be able to judge how far they have done that, by the Memorial which they send you by an Express.
That I might be sure of what they depended upon, and not to misinform you, or mislead myself, I went with them this morning to the Minister, who approves of all their steps, & the propositions that they make you, and propose to make raport of it to the Assembly, in order to hinder any steps being taken by others.
The minister, by what reason I know not, is so in favor of this affair, that he declares he can’t think of any thing more advantageous & agreeable to both Nations: and should you not think proper to conclude at Amsterdam, this negociation, & that the opinion of some houses there be just, that is, that you will leave that City soon, I should think it advisable, with submission to you, to come here as soon as possible, as your presence might baffle the negociation, or hinder steps from being taken, that you might not approve, be it by the Minister, or the proposers.
I trust if you knew all, that you would be satisfied with the Zeal I follow your views in this business. All that depended upon me I have exercised to dissuade them from it, but with the support they have, & the idea, that they now possess of fullfilling all the wants of Congress, in offering the Ten million Loan, & of having removed by that the fear that you expressed in the Letter to me—they are obstinate—& would send on this Express.
Should you conclude to tarry in Holland, & desire a personel conference with these Gentlemen, I will accompagny them to Amsterdam or to the Hague.
I am with respect & esteem   Sir   Your mo. obed. st
Jam. Swan
Mr. Short.
